DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed 07-22-2020 has been entered.
Claims 1-8 and 10-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 10, 12-14, 17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the “closing direction” recited in claim 2, line 2, is referencing the “closing direction” previously recited in claim 1, line 9.
It is unclear if the “opening direction” recited in claim 2, line 4, is referencing the “opening direction” previously recited in claim 1, line 9.
It is unclear if the “accommodated in an accommodating portion” recited in claim 4 is referencing the “one end portion thereof fixed to” previously recited in claim 1, lines 10-11.
It is unclear if the “closing direction” recited in claim 10, line 2, is referencing the “closing direction” previously recited in claim 8, line 12.
It is unclear if the “opening direction” recited in claim 10, line 4, is referencing the “opening direction” previously recited in claim 8, line 12.
It is unclear if the “accommodated in an accommodating portion” recited in claim 12 is referencing the “one end portion thereof fixed to” previously recited in claim 8, line 13.
It is unclear if the “closing direction” recited in claim 17, line 2, is referencing the “closing direction” previously recited in claim 16, line 13.
It is unclear if the “opening direction” recited in claim 17, line 4, is referencing the “opening direction” previously recited in claim 16, line 13.
It is unclear if the “accommodated in an accommodating portion” recited in claim 19 is referencing the “one end portion thereof fixed to” previously recited in claim 16, line 14.
Allowable Subject Matter
Claims 1, 3, 7, 8, 11, 15, 16, and 18 are allowed.
Claims 2, 4-6, 10, 12-14, 17, and 19-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to disclose or suggest the hinge as claimed in detail, specifically the following, collectively: the catch mechanism interposed between two members among one of the plurality of link members, the body-side member, and the door-side member; wherein the catch mechanism includes a coil spring having one end portion thereof fixed to one side of one of the two members that are connected so as to be rotatable relative to each other through a shaft member, and a transfer arm configured to transfer an elastic restoring force of the coil spring to a remaining one of the two members; and the transfer arm has one end portion thereof connected to an other end portion of the coil spring and an other end portion thereof rotatably connected to the remaining one of the two members.  
Claims 8 and 16 include the allowable subject matter above and are therefore allowable for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677